Citation Nr: 0825038	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  01-06 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
bilateral hearing loss, currently evaluated 10 percent 
disabling.

2.  Entitlement to service connection for left carpal tunnel 
syndrome, claimed as secondary to service-connected right 
thumb and chest disabilities.

3.  Entitlement to service connection for right carpal tunnel 
syndrome, claimed as secondary to service-connected right 
thumb and chest disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.
 
Procedural history 

Carpal tunnel syndrome

In February 2003, the veteran testified at a hearing which 
was chaired by the undersigned Veterans Law Judge at the VA 
office in San Antonio, Texas.  
A transcript of the hearing has been associated with the 
veteran's claims folder.

In July 2003, the Board determined that the veteran had filed 
a timely Notice of Disagreement (NOD) on the issue of service 
connection for bilateral carpal tunnel syndrome.  The Board 
remanded the claim of entitlement to service connection for 
bilateral carpal tunnel syndrome for the issuance of a 
(Supplemental) Statement of the Case.  Cf.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

In September 2005, the VA Appeals Management Center (AMC) 
issued a Supplemental Statement of the Case (SSOC) as to the 
issue of the veteran's entitlement to service connection for 
bilateral carpal tunnel syndrome.  In October 2005, the 
veteran perfected an appeal by submitted a Substantive Appeal 
on this issue.  In December 2005, the Board remanded the 
issue of service connection for bilateral carpal tunnel 
syndrome for further development.  In February 2007, the AMC 
continued the previous denial of service connection and the 
case was returned to the Board.

In August 2007, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) in accordance with 
38 C.F.R. § 20.901(a) (2007).  
The requested opinion has been provided and has been 
associated with the veteran's VA claims folder.  The VHA 
opinion has been provided to the veteran and his 
representative.

In March 2008, the Board requested an opinion from an 
independent medical expert (IME), pursuant to 38 U.S.C.A. § 
7109 and 38 C.F.R. § 20.901.  In April 2008, an IME opinion 
was prepared and was later associated with the veteran's 
claims file.  The IME opinion has been provided to the 
veteran and his representative.

Bilateral hearing loss

In a May 1999 rating decision, service connection was granted 
for bilateral hearing loss; a noncompensable (zero percent) 
disability rating was assigned.  

On February 28, 2003, VA received the veteran's claim for an 
increased rating for bilateral hearing loss.  In a September 
2003 rating decision, an increased disability rating for 
bilateral hearing loss was denied.  The veteran perfected an 
appeal of that denial.  

In an October 2004 RO rating decision, a 10 percent 
disability rating was assigned for bilateral hearing loss 
effective February 28, 2003.  The veteran has continued to 
express disagreement with the assigned rating.  See AB v. 
Brown, 
6 Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].



Additional evidence

In November 2007, the veteran submitted a VA treatment record 
and a statement from a private physician.  In June 2008, he 
submitted a report of a January 2005 nerve conduction study 
(NCS)/electromyogram (EMG) and medical treatise information.  
He specifically did not waive initial agency of original 
jurisdiction (AOJ) consideration of either submission.  
However, this evidence is either cumulative or not pertinent 
to the issues on appeal.  See 38 C.F.R. § 20.1304 (2007).  

Specifically, the additionally submitted evidence does not 
pertain to the issue of an increased rating for bilateral 
hearing loss.  In addition, the VA treatment record and the 
statement from the private physician do not contain medical 
nexus evidence linking the bilateral carpal tunnel syndrome 
to the service-connected disabilities, which as explained 
below is what is currently lacking.  The report of the 
NCS/EMG was already considered by the AOJ.  The medical 
treatise information is not pertinent to these claims because 
the article indicates that reflex sympathetic 
dystrophy/complex regional pain syndrome is associated with 
carpal tunnel syndrome.  Service connection is not in effect 
for reflex sympathetic dystrophy/complex regional pain 
syndrome, so this material is irrelevant.

In short, the Board declines to remand this case.  The 
veteran's request to do so, as well as a Motion for Remand 
dated June 30, 2008 and submitted by the veteran's accredited 
preoperative, is denied.

Issues not on appeal

In the December 2005 Board decision, a separate 20 percent 
disability rating for an injury to Muscle Group III as a 
residual of gynecomastia, status post mastectomy, was 
granted.  In the same December 2005 Board decision, a rating 
in excess of 10 percent for a residual scar from gynecomastia 
was denied.  In a January 2005 rating decision which 
effectuated the Board's decision, the 20 percent disability 
rating for the injury to Muscle Group III was assigned 
effective March 20, 2000.  The veteran has not expressed 
disagreement with that determination as to effective date.  
Those issues have therefore been resolved.

In November 2007, the veteran submitted a medical statement 
in which it was noted that he was totally disabled due to 
service-connected disabilities.  Therefore, it appears that 
the veteran may be raising the issue of a total disability 
rating based on individual unemployability (TDIU).  In a June 
2008 statement, the veteran raised the issue of service 
connection for reflex sympathetic dystrophy/complex regional 
pain syndrome.  Those matters are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  A January 2006 VA audiological examination shows an 
average pure tone threshold of 51 decibels in the right ear, 
with speech recognition ability of 90 percent, and average 
pure tone threshold of 53 decibels in the left ear, with 
speech recognition ability of 74 percent.

2.  An August 2003 VA audiological examination shows an 
average pure tone threshold of 48 decibels in the right ear, 
with speech recognition ability of 90 percent, and average 
pure tone threshold of 54 decibels in the left ear, with 
speech recognition ability of 76 percent.

3.  A May 2003 private audiological examination shows an 
average pure tone threshold of 55 decibels in the right ear, 
and average pure tone threshold of 51 decibels in the left 
ear.

4.  A November 2001 VA audiological examination shows an 
average pure tone threshold of 46 decibels in the right ear, 
with speech recognition ability of 84 percent, and average 
pure tone threshold of 53 decibels in the left ear, with 
speech recognition ability of 82 percent.

5.  The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected bilateral hearing loss 
are inadequate.

6.  The competent medical evidence of record does not support 
a conclusion that the veteran's left carpal tunnel syndrome 
is caused by or aggravated by his service-connected 
dislocation of the metacarpophalangeal joint of the right 
thumb status post fusion or by residuals of a gynecomastia 
status post mastectomy.

7.  The competent medical evidence of record does support a 
conclusion that the veteran's right carpal tunnel syndrome is 
aggravated by his service-connected dislocation of the 
metacarpophalangeal joint of the right thumb status post 
fusion and residuals of a gynecomastia status post 
mastectomy.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of the currently assigned 10 percent rating for the veteran's 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§  4.85, 4.86, 4.87, Diagnostic Code 
6100 (2007).

2.  The criteria for referral of the service-connected 
bilateral hearing loss for consideration on an extra-
schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2007).

3.  Left carpal tunnel syndrome is not proximately due to or 
the result of the service-connected dislocation of the 
metacarpophalangeal joint of the right thumb status post 
fusion or residuals of gynecomastia.  38 C.F.R. § 3.310 
(2007).

4.  Right carpal tunnel syndrome was aggravated by the 
service-connected dislocation of the metacarpophalangeal 
joint of the right thumb.  
38 C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. App. 439, 
448 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased rating for 
bilateral hearing loss and secondary service connection for 
bilateral carpal tunnel syndrome. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In July 2003, the Board remanded the claim of entitlement to 
service connection for bilateral carpal tunnel syndrome for 
the issuance of a (Supplemental) Statement of the Case.  In 
September 2005, the VA AMC issued a SSOC on the issue of 
service connection for bilateral carpal tunnel syndrome, and 
the veteran filed a timely Substantive Appeal.

In December 2005, the Board remanded the issue of service 
connection for bilateral carpal tunnel syndrome to obtain 
additional medical records from Dr. P and to obtain a medical 
nexus opinion as to whether carpal tunnel syndrome in either 
hand was secondary to the veteran's dislocation of the 
metacarpophalangeal joint of the right thumb status post 
fusion or residuals of gynecomastia.  

In April 2006, the veteran underwent a VA examination, but 
the April 2006 VA examiner did not render a medical opinion.  
In May 2006, Dr. P.'s records were obtained.  Subsequently, 
the Board obtained VHA and IME opinions which address whether 
carpal tunnel syndrome in either hand is secondary to the 
veteran's dislocation of the metacarpophalangeal joint of the 
right thumb status post fusion or residuals of gynecomastia.

Thus, there is effective compliance with the directives of 
the July 2003 and December 2005 remands.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters sent in 
February 2002, July 2003, August 2003, August 2004, March 
2006, and April 2006, which were specifically intended to 
address the requirements of the VCAA.  

The July 2003 and March 20, 2006 VCAA letters informed the 
veteran of the evidence necessary to establish entitlement to 
an increased rating.  The February 2002, August 2004, and 
March 15, 2006 VCAA letters informed the veteran of the 
evidence necessary to establish secondary service connection.

As for the evidence to be provided by the veteran, in various 
VCAA letters the RO asked the veteran to identify and send 
relevant medical evidence.  The RO provided the veteran with 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disabilities.

Moreover, in the various VCAA letters, the veteran was 
informed that VA would provide a medical examination or 
obtain a medical opinion if it is necessary to make a 
decision on his claims.  [VA examinations were conducted in 
August 2003, January 2006, and April 2006.]

In the August 2003, August 2004, and March 15, 2006 VCAA 
letters, the veteran was advised that VA was responsible for 
getting relevant records from any Federal agency, to include 
records from the military, VA medical centers (including 
private facilities where VA authorized treatment), and the 
Social Security Administration.  The veteran was also 
informed that VA make reasonable efforts on his behalf to get 
relevant records not held by a Federal agency, including 
records from state and local governments, private doctors and 
hospitals, and current or former employers.  In the July 2003 
VCAA letter, the veteran was informed that VA was responsible 
for getting copies of his service medical records and that VA 
would make reasonable efforts to get copies of his private 
medical records from any provider that he told VA about and 
for whom he provided authorization.

In the February 2002, July 2003, and August 2003 letters, the 
RO informed the veteran that he may provide the relevant 
evidence.  In the August 2004 and March 15, 2006 letters, the 
VA AMC informed the veteran that he should submit any 
evidence in his possession relevant to his claims, as 
follows:  "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  See, e.g., the August 16, 
2004 VCAA letter, page 1.  The VCAA letters thus complied 
with the "give us everything you've got" requirement of 
38 C.F.R. § 3.159(b)(1) because the letters informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.



(ii.)  Dingess

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, with respect to the service connection claims, 
element (1), veteran status, and element (2), existence of a 
disability, are not at issue.  The service connection claims 
were denied based on element (3), relationship of such 
disability to the veteran's service.  As explained above, he 
has received proper VCAA notice as to his obligations, and 
those of VA, with respect to this crucial element regarding 
these claims.  Also, the VA AMC specifically addressed 
elements (4) and (5) in the April 2006 letter.

As for the increased rating claims, elements (1), (2), and 
(3) are not at issue.  
The veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to current level 
of disability, element (4), in the July 2003 and March 20, 
2006 letters, and as to effective date, element (5), in the 
March 20, 2006 letter.



(iii.) Vazquez-Flores
  
Subsequent to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) held that a notice letter must inform the veteran: (1) 
that, to substantiate a claim, the veteran must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the veteran is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

As to first prong of the holding of Vazquez-Flores, in the 
July 2003 VCAA letter the veteran was informed that he may 
submit evidence showing that his service-connected bilateral 
hearing loss had increased in severity.

In the March 20, 2006 VCAA letter, the veteran was also 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA assigns a disability 
evaluation includes recent Social Security determinations; 
statements from employers as to job performance, lost time, 
or other information regarding how your condition affects his 
ability to work; and statements discussing his disability 
symptoms from people who have witnessed how the symptoms 
affect you.  Therefore, the veteran was informed that to 
substantiate a claim, he must provide medical or lay evidence 
demonstrating a worsening or increase in severity and the 
effect that worsening has on his employment and daily life.

The VCAA letters did not indicate that specific measurements 
as to puretone thresholds and speech recognition scores is 
necessary for a higher rating.  However, the essential 
fairness of the adjudication was not affected because the 
veteran had actual knowledge of this requirement.  Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.  See Vazquez-Flores, slip op. at 12, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  In this case, the 
veteran's representative in a May 2007 appellant's brief 
discussed the findings on the VA audiograms and argued for 
consideration of an extraschedular evaluation.  Thus, the 
veteran through his representative has actual knowledge of 
what is required to establish and increased rating.

As to the third prong of the holding in Vazquez-Flores, in 
the March 20, 2006 VCAA letter the RO informed the veteran 
that the rating for his disability can be changed if there 
are changes in his condition and that depending on the 
disability involved, VA will assign a rating from zero 
percent to as much as 100 percent.  
The RO stated that VA uses a schedule for evaluating 
disabilities that is published as title 38 Code of Federal 
Regulations, Part 4.  The RO indicated that in rare cases, VA 
can assign a disability level other than the levels found in 
the schedule for a specific condition if his impairment is 
not adequately covered by the schedule.  The RO stated that 
it would consider evidence of the following in determining 
the disability rating: nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment.  As for impact on daily 
life, the veteran was told that an example of the evidence he 
should tell VA about or give to VA that may affect how VA 
assigns a disability evaluation includes statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affected him.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the March 20, 2006 VCAA letter, the veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA assigns a disability 
evaluation includes recent Social Security determinations; 
statements from employers as to job performance, lost time, 
or other information regarding how your condition affects his 
ability to work; and statements discussing his disability 
symptoms from people who have witnessed how the symptoms 
affect you.  

(iv.)  Pelegrini

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the increased rating claim was initially adjudicated by the 
RO in September 2003, after the July 2003 VCAA letter.  
Likewise, the service connection claim was initially 
adjudicated by the RO in April 2002, after the February 2002 
VCAA letter.  Therefore, the timing of the VCAA notice which 
was given with regard to the four elements of 38 U.S.C.A. § 
5103 is not at issue as to these claims.

The Board accordingly finds that there is no prejudice to the 
veteran in the timing of VCAA notice.

(v.)  General comments 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

The evidence of record includes post-service federal employee 
personnel records, private treatment records, reports of VA 
examinations, a VHA opinion, and an IME opinion, which will 
be described below.  The Board finds that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.

The veteran's representative argued in a May 2007 appellant's 
brief that "[t]he VA examination failed to address what 
effects the [v]eteran's bilateral hearing loss had on his 
ability to function under the ordinary conditions of daily 
life and upon his ordinary activity, including the effect of 
his disability on engaging in employment."  May 2007 
appellant's brief, page 3.  As is discussed below, hearing 
loss is measured based on certain mechanical criteria.  
Moreover, there is of record evidence, in the form of the 
veteran's VA Form 9, as to how he perceives his service-
connected hearing loss as affecting him.

The veteran's representative noted that the examination was 
conducted in a sound-controlled room and leapt to the 
conclusion that such examination was somehow inadequate.  The 
fact that audiological examinations are done in a sound-
controlled environment does not mean that they do not 
accurately measure hearing impairment.  The veteran's 
representative has not provided any competent medical 
evidence to show why the veteran's VA audiological 
examinations were inadequate, nor has he suggested any more 
effective method of measuring hearing loss.  The Board 
therefore rejects his contention and finds the record on 
appeal to be adequate.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  He has retained the services of a 
skilled representative who has presented written argument on 
his behalf.  
In February 2003, the veteran testified at a hearing which 
was chaired by the undersigned Veterans Law Judge at the VA 
office in San Antonio, Texas.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to an increased disability rating for 
bilateral hearing loss, currently rated as 10 percent 
disabling.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

Specific schedular criteria - bilateral hearing loss 

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing, as set forth 
under 38 C.F.R. § 4.85 (2007).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (2007).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2007).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 4.86(b) 
(2007).

Analysis

Schedular rating

The veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss, which is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.85 
(2007).  He essentially contends that his hearing loss 
disability has severely compromised the quality of his life.  

As explained in the law and regulations section above, the 
resolution of this issue involves determining the level of 
hearing acuity in each ear.  

The January 2006 VA audiological examination report revealed 
the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
65
60
55
51
LEFT
25
65
60
60
53

Puretone threshold averages were 51 and 53 decibels in the 
right and left ears, respectively.  Speech discrimination 
scores at that time were 90 percent in the right ear and 74 
percent in the left ear.  This examination report yielded a 
numerical designation of II in the right ear (50 to 57 
percent average puretone decibel hearing loss, with between 
84 and 90 percent speech discrimination) and a numerical 
designation of V for the left ear (50 to 57 percent average 
puretone decibel hearing loss, with between 68 and 74 percent 
speech discrimination).  

Entering the category designations into Table VII, a 
disability percentage evaluation of 10 percent is for 
assignment under Diagnostic Code 6100.

The August 2003 VA audiological examination report revealed 
the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
65
60
45
48
LEFT
25
70
60
60
54

Puretone threshold averages were 48 and 54 decibels in the 
right and left ears, respectively.  Speech discrimination 
scores at that time were 90 percent in the right ear and 76 
percent in the left ear.  This examination report yielded a 
numerical designation of II in the right ear (42 to 49 
percent average puretone decibel hearing loss, with between 
84 and 90 percent speech discrimination) and a numerical 
designation of IV for the left ear (50 to 57 percent average 
puretone decibel hearing loss, with between 76 and 82 percent 
speech discrimination).  

Entering the category designations into Table VII, a 
disability percentage evaluation of zero percent is for 
assignment under Diagnostic Code 6100.

The Board has considered the private audiological evaluation 
of record dated in May 2003.  Based on the comments of the 
January 2006 VA examiner, it appears that the May 2003 
private audiogram was interpreted by that examiner.  However, 
speech recognition testing was not performed by the private 
audiologist in May 2003.   

The May 2003 private audiological examination report revealed 
the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
65
70
60
55
LEFT
10
70
65
60
51

Puretone threshold averages were 55 and 51 decibels in the 
right and left ears, respectively.  Based on speech 
discrimination scores of 90 percent in the right ear and 76 
percent in the left ear from the August 2003 VA examination, 
this examination report yielded a numerical designation of II 
in the right ear (50 to 57 percent average puretone decibel 
hearing loss, with between 84 and 90 percent speech 
discrimination) and a numerical designation of IV for the 
left ear (50 to 57 percent average puretone decibel hearing 
loss, with between 76 and 82 percent speech discrimination).  

Entering the category designations into Table VII, a 
disability percentage evaluation of zero percent is for 
assignment under Diagnostic Code 6100.

The Board has also considered January 2004 and May 2006 
statements from a private audiologist.  However, that 
audiologist did not provide specific results as to puretone 
thresholds and speech recognition scores.  Thus, the only 
useable evidence is the reports of the VA examinations and 
the puretone thresholds on the May 2003 private audiogram. 

The Board has considered the application of 38 C.F.R. § 4.86 
(2007) [exceptional patterns of hearing impairment].  The 
veteran does not meet the criteria for 38 C.F.R § 4.86(a).  
Each of the four specified frequencies is not 55 dB or more 
in either ear.  As for application of table VIa under 38 
C.F.R. § 4.86(b), at the May 2003 private examination and the 
August 2003 VA examination, the veteran's hearing test did 
show a result of 30 dB or less at 1000 Hz and 70 dB or more 
at 2000 Hz in the left ear.  Therefore, 38 C.F.R. § 4.86(b) 
is applicable.  Table VIa yielded a numerical designation of 
III (49 to 55 average puretone decibel hearing loss) in the 
left ear for both examinations.  As noted above, table VI 
resulted in the higher number for left ear hearing loss on 
the May 2003 private examination and the August 2003 VA 
examination (numerical designation of IV).  Under 38 C.F.R. 
§ 4.86(b), the numerical designation for left ear hearing 
loss on the August 2003 VA examination is elevated to a 
numerical designation of V.  Since the numerical designation 
for the right ear hearing loss on the May 2003 private 
examination and the August 2003 VA examination was Roman 
numeral II, entering the category designations into Table 
VII, a disability percentage evaluation of 10 percent is for 
assignment under Diagnostic Code 6100 pursuant to 38 C.F.R. 
§ 4.86(b).  

Applying the foregoing criteria to the facts in this case, 
the Board finds that the veteran's bilateral hearing loss was 
properly assigned a 10 percent evaluation under Diagnostic 
Code 6100.  

In short, the medical evidence does not support a rating in 
excess of 10 percent for the veteran's bilateral hearing loss 
under any pertinent criteria.  As is discussed above, 
disability ratings for service-connected hearing loss are 
based on the application of audiological test results to the 
schedular criteria.  The Board will, however, briefly address 
the veteran's "quality of life" contentions.  

The Board has no reason to doubt that the veteran experiences 
hearing loss.  Indeed, the presence of hearing loss is a 
prerequisite for service connection.  As for the level of 
hearing loss, as explained above this must be determined by 
appropriate studies, and in this case the studies performed 
indicate a 10 percent level of hearing loss.
The Board also has no reason to doubt that the veteran's 
hearing loss adversely impacts his daily activities.  
However, as has been discussed above disability ratings are 
intended to represent the average impairment of earning 
capacity resulting from disability, with "quality of life", 
as such, not being a factor.  See 38 C.F.R. §§ 3.321(a), 4.1 
(2007).

Moreover, the record on appeal demonstrates that the veteran 
is also service connected for tinnitus, and a 10 percent 
rating as been assigned for that disability.  The veteran is 
not competent to distinguish between problems caused by the 
hearing loss and those caused by the tinnitus.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The combined 20 percent 
rating is intended to compensate him for his hearing and ear 
disabilities

To the extent that the veteran is contending that his 
service-connected hearing loss presents an exceptional or 
unusual disability, this will be addressed in the Board's 
extraschedular rating discussion below.

In short, of the objective medical evidence of record 
indicates that a 10 percent disability rating has been 
correctly assigned by the RO.  The Board thus finds that the 
veteran's bilateral hearing loss was properly assigned a 10 
percent disability rating under Diagnostic Code 6100, and 
concludes that the preponderance of the evidence is against 
the veteran's claim for an increased evaluation for bilateral 
hearing loss.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  

In the May 2007 appellant's brief, the veteran's 
representative asserted that Fenderson v. West, 12 Vet. App. 
119 (1999) applied to the veteran's claim.  The Board 
disagrees.  Service connection for bilateral hearing loss was 
granted in the May 1999 rating decision.  The veteran did not 
appeal the initial assignment of a noncompensable (zero 
percent) disability rating in that rating decision.  
Therefore, Fenderson is not applicable to this claim.

The veteran filed his increased rating claim on February 28, 
2003.  See 38 C.F.R. § 3.157 (2007).  In this case, 
therefore, the relevant time period is from February 28, 2002 
to the present.  

Staged ratings have in fact been assigned by the RO.  As was 
noted in the Introduction, in an October 2004 RO rating 
decision a 10 percent disability rating was assigned for 
bilateral hearing loss effective February 28, 2003, the date 
of the veteran's increased rating claim. Prior to February 
28, 2003, the bilateral hearing loss was rated as 
noncompensably (zero percent) disabling.

During the period from February 28, 2002 to February 27, 
2003, the veteran did not undergo any audiometric testing.  
Prior to February 28, 2002, the veteran underwent a VA 
audiological evaluation in November 2001.  



The November 2001 VA audiological examination report revealed 
the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
60
60
45
46
LEFT
25
65
60
60
53

Puretone threshold averages were 46 and 53 decibels in the 
right and left ears, respectively.  Speech discrimination 
scores at that time were 84 percent in the right ear and 82 
percent in the left ear.  This examination report yielded a 
numerical designation of II in the right ear (42 to 49 
percent average puretone decibel hearing loss, with between 
84 and 90 percent speech discrimination) and a numerical 
designation of IV for the left ear (50 to 57 percent average 
puretone decibel hearing loss, with between 76 and 82 percent 
speech discrimination).  

Entering the category designations into Table VII, a 
disability percentage evaluation of zero percent is for 
assignment under Diagnostic Code 6100.

The Board has considered the application of 38 C.F.R. § 4.86 
(2007) [exceptional patterns of hearing impairment] as to the 
November 2001 VA examination.  However, the veteran's hearing 
loss does not meet the criteria under that section.  More 
specifically, the veteran's hearing tests do not show a 
result of 30 dB or less at 1000 Hz and 70 dB or more at 2000 
Hz, as would be required for application of table VIa under 
38 C.F.R. § 4.86(b).  The veteran also does meet the criteria 
for 38 C.F.R § 4.86(a).  Each of the four specified 
frequencies is not 55 dB or more in either ear.  Therefore, 
the rating under 38 C.F.R. § 4.85 is the correct rating under 
the regulations for this veteran as to the results of the 
November 2001 VA examination.

As was noted above, the results of VA audiological testing 
performed after the veteran's February 2003 increased rating 
claim resulted in findings which allowed for the assignment 
of a 10 percent rating.  It thus appears that the veteran's 
hearing worsened, requiring the assignment of staged ratings.

Accordingly, the Board concludes that a rating in excess of 
10 percent prior to February 28, 2003 is not warranted.  

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO appears to have considered the veteran's claim under 
C.F.R. § 3.321(b)(1) because that regulation was included in 
an October 2004 Statement of the Case (SOC).  In the May 2007 
appellant's brief, the veteran's representative raised the 
issue of extraschedular consideration.  Accordingly, the 
Board will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

Under Thun v. Peake, No 05-2066 (U.S. Vet. App. April 23, 
2008), there is a three-step inquiry for determining whether 
a veteran is entitled to an extraschedular rating.  First, 
the Board must first determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected bilateral hearing loss is inadequate.  A comparison 
between the level of severity and symptomatology of the 
veteran's hearing loss with the established criteria found in 
the rating schedule for hearing loss shows that the rating 
criteria reasonably describes the veteran's disability level 
and symptomatology; as discussed above, the rating criteria 
considers puretone decibel hearing loss and speech 
discrimination hearing loss.   

As was discussed above in connection with VA's duty to 
assist, the veteran's representative noted that the 
examination was conducted in a sound-controlled room and 
leapt to the conclusion that such examination "renders 
'impractical the regular schedular standards'" because the 
veteran's hearing loss was "not evaluated under the ordinary 
conditions of life.'"  See the May 2007 appellant's brief, 
page 5. The Board again notes that the fact that audiological 
examinations are done in a sound-controlled environment does 
not mean that they do not accurately measure hearing 
impairment or render otherwise render impractical the regular 
schedular standards.  The veteran's representative has not 
provided any competent medical evidence to show why the 
veteran's VA audiological examinations were inadequate, nor 
has he suggested any more effective method of measuring 
hearing loss.  
The Board therefore rejects his contention.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
veteran has required frequent hospitalizations for his 
bilateral hearing loss.  Indeed, it does not appear from the 
record that he has been hospitalized at all for that 
disability.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
veteran is retired and had previously worked for the Federal 
Government as a medical clerk and an aircraft mechanic.  He 
was considered for a disability retirement due to a number of 
disabilities, to include various orthopedic disabilities as 
well as the hearing loss.  There is nothing in the record 
which suggest that the hearing loss itself markedly impacted 
his ability to perform his duties.  

Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  

The veteran's representative argued that extraschedular 
consideration is not limited to merely marked interference 
with employment or frequent periods of hospitalization.  This 
is true.  However, the representative has not identified any 
exceptional or unusual aspect of the veteran's service-
connected bilateral hearing loss.  No unusual aspect of the 
disability is in fact evident in the record.

In this connection, the veteran's representative added that 
"[the veteran's] hearing loss presents a situation which is 
outside the 'norm' and therefore renders the regular 
schedular standards impractical."  See May 2007 appellant's 
brief, page 4.  
No basis for this statement was provided, and there is, in 
fact no evidence in the record which even hints at an unusual 
disability picture.  As was noted above, the veteran has 
indicated that his hearing is impaired and that this impacts 
his daily life.  There is no reason to doubt this, but there 
is also no reason to conclude that such is "outside the 
norm".  Neither the veteran or his representative have 
indicated how or why the extraschedular provisions should 
apply under such circumstances.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 
38 C.F.R. 3.321(b)(1) is not warranted.

Conclusion

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for his service-connected 
bilateral hearing loss.  The claim is therefore denied.

2.  Entitlement to service connection for left carpal tunnel 
syndrome, claimed as secondary to the service-connected right 
thumb and chest disabilities.

3.  Entitlement to service connection for right carpal tunnel 
syndrome, claimed as secondary to the service-connected thumb 
and chest disabilities.

Because these issues involve the application of similar law 
to the same facts, the Board for the sake of economy will 
discuss them together.

Initial matter - the nature of the claims

The veteran specifically raised the matter of his entitlement 
to service connection for bilateral carpal tunnel syndrome on 
a secondary basis.  See his November 2001 claim.  There is 
nothing else in the veteran's or his representative's 
presentations, or elsewhere in the record, which leads the 
Board to believe that a claim of service connection on a 
direct basis is contemplated by the veteran or his 
representative.

In Robinson v. Mansfield, 21 Vet. App. 545 (2008), the Court 
concluded that the Board is not required to sua sponte raise 
and reject "all possible" theories of entitlement in order to 
render a valid opinion.  While the Board is required to 
consider all theories of entitlement raised either by the 
claimant or by the evidence of record as part of the non-
adversarial administrative adjudication process, the Board is 
not required to assume the impossible task of inventing and 
rejecting every conceivable argument in order to produce a 
valid decision.

Thus, the Board will consider the veteran's claims on a 
secondary service connection basis alone and not on a direct 
service connection basis.

Relevant law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2007); see also Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

During the pendency of this appeal, 38 C.F.R. § 3.310(b) 
(2007) was amended effective October 10, 2006 to provide the 
following as to aggravation of nonservice-connected 
disabilities:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, 
and not due to the natural progress of the 
nonservice-connected disease, will be service 
connected.  However, VA will not concede that a 
nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury 
unless the baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created before the 
onset of aggravation or by the earliest medical 
evidence created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current 
levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

See 71 Fed. Reg. 52,744 (2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).

Where, as here, a law or regulation changes after the claim 
has been filed, but before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies unless Congress provided otherwise or 
permitted VA to do otherwise and VA did so.  See VAOGCPREC 7-
2003; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Green v. Brown, 10 Vet. App. 111, 117 (1997).

Although the overall intention of the amendment is to 
implement the Allen decision, the amended 38 C.F.R. 
§ 3.310(b) clearly institutes additional evidentiary 
requirements and hurdles that must be satisfied before 
aggravation may be conceded and service connection granted.  
The Court in Allen was not concerned with, and did not 
address, such an evidentiary requirement.  Notably, in 
addressing the imposition of this new evidentiary 
requirement, the regulatory comments cite to 38 U.S.C.A. 
§ 501 as the supporting authority and not Allen.  See 71 Fed. 
Reg. at 52,744-45.  

Therefore, the Board finds that the more favorable law in 
this case is the former version of 38 C.F.R. § 3.310, as 
interpreted by the Court in Allen.  The former version will 
be applied below.  

The veteran has evidently not been furnished with the amended 
version of 38 C.F.R. § 3.310(b) (2007).   However, he is not 
prejudiced by the lack of notice of the new version of 
38 C.F.R. § 3.310(b), since the AOJ did not use  it and 
neither will the Board.  



Analysis

With respect to Wallin element (1), current disability, the 
competent medical evidence demonstrates that bilateral carpal 
tunnel syndrome has been diagnosed.  Therefore, Wallin 
element (1) is satisfied

Service connection is in effect for dislocation of the 
metacarpophalangeal joint of the right thumb status, post 
fusion and residuals of gynecomastia, status post mastectomy.  
Accordingly, Wallin element (2) has been satisfied.

Moving to Wallin element (3), medical nexus, the Board will 
separately discuss the left and right carpal tunnel syndrome.   

Left carpal tunnel syndrome

Concerning left carpal tunnel syndrome, there is conflicting 
medical nexus evidence.  Evidence arguably relating the left 
carpal tunnel syndrome to the service-connected disabilities 
is a November 2001 statement of H.H., D.O.  The evidence 
against the veteran's left carpal tunnel claim is a September 
2007 report from a VHA expert and an April 2008 the report of 
the IME.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator. 
        
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 
        

Both the Federal Circuit and the Court have specifically 
rejected the "treating physician rule."  See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001); see also Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  Instead, in 
offering guidance on the assessment of the probative value of 
medical opinion evidence, the Court has instructed that it 
should be based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill in 
analyzing the data, and the medical opinion that the 
physician reaches.  See Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Board has carefully evaluated the medical evidence, and 
for reasons stated immediately below finds that the evidence 
against the claim (i.e., the medical opinion which found no 
relationship between the veteran's left carpal tunnel 
syndrome and the service-connected dislocation of the 
metacarpophalangeal joint of the right thumb status post 
fusion or residuals of a gynecomastia status post mastectomy) 
outweighs the evidence in favor (the medical opinion which 
found such a relationship between the veteran's left carpal 
tunnel syndrome and the two service-connected disabilities 
exists).

Dr. H.H. provided a conclusory statement that the development 
of the veteran's carpal tunnel disabilities was "more likely 
than not" related to the service-connected right thumb 
injury and gynecomastia.  No specific reason was given for 
that conclusion.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) [the failure of the physician to provide a 
basis for his/her opinion goes to the weight or credibility 
of the evidence].  Moreover, there is no indication that Dr. 
H.H. reviewed the veteran's medical records.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."].  

By contrast, there is of record a very thorough, two-page 
report of the April 2008 IME opinion.  The IME, a professor 
of neurology, concluded that it was not as likely as not that 
the right thumb disability or its residuals caused the left 
carpal tunnel syndrome.  The basis of that opinion was the 
fact that there was a greater than 10 year interval between 
the right thumb dislocation and onset of the symptoms of 
carpal tunnel syndrome.  The IME further opined that it was 
not as likely as not that the residuals of a gynecomastia 
caused the left carpal tunnel syndrome.  The IME noted that a 
proximal process, gynecomastia with mastectomy, would not 
cause a distal process at the wrist, carpal tunnel syndrome.  

The IME further concluded that it was not as likely as not 
that the service-connected right thumb disability or the 
residuals of a gynecomastia aggravated the left carpal tunnel 
syndrome.  In support of his conclusion, the IME noted that 
there was no evidence of median nerve damage at the time of 
the right wrist injury.  The IME indicated that there was no 
electrodiagnostic evidence of ongoing or progressive left 
median nerve damage in any of the routine nerve conduction 
studies performed at the time of hand symptomatology, and 
that the lack of such evidence would imply that progressive 
aggravation of the left carpal tunnel syndrome was not 
present.  The IME added that a proximal process, gynecomastia 
with mastectomy, would not aggravate a distal process at the 
wrist, carpal tunnel syndrome.

The Board attaches great weight of probative value to this 
opinion, which unlike that from the veteran's treating 
physician's opinion, was based on a review of the record and 
provided bases for the opinion.  

In short, for reasons stated above the Board places greater 
weight of probative value on the findings of the April 2008 
IME than does on the conclusion of the veteran's treating 
physician. Because a preponderance of the evidence is against 
the veteran's claim of entitlement to secondary service 
connection for left carpal tunnel syndrome based on either 
causation of aggravation, the claim is denied.   

Right carpal tunnel syndrome

With respect to causation, the September 2007 VHA expert 
opined with a high degree of medical certainty, based on a 
review of the veteran's claims file to include the medical 
records, that the right thumb disability did not cause the 
right carpal tunnel syndrome.  Implicit in the VHA expert's 
opinion is that the residuals of a gynecomastia did not cause 
the right carpal tunnel syndrome.       

As was discussed above, Dr. H.H. provided a conclusory 
statement that the development of the veteran's carpal tunnel 
disabilities was "more likely than not" related to the 
service-connected right thumb injury and gynecomastia.  The 
Board has already rejected this unexplained statement.  

For reasons and bases expressed immediately above, the Board 
finds that the medical nexus evidence against secondary 
causation preponderates.

With respect to aggravation, the September 2007 VHA expert 
opined that the service-connected right thumb injury 
aggravated the right carpal tunnel syndrome.  The VHA expert 
in essence stated that the veteran's right hand injury made 
his right carpal tunnel syndrome symptoms more pronounced.  
There is no medical nexus evidence specifically stating the 
service-connected right thumb disorder did not aggravate the 
right carpal tunnel syndrome [the IME opinion referenced only 
the veteran's left carpal tunnel syndrome].

Accordingly, the Board finds that the favorable medical 
opinion allows for the grant of service connection for right 
carpal tunnel syndrome based on aggravation.  
To the extent, the appeal is allowed.

Conclusion

In summary, in the absence of the third required Wallin 
element, medical nexus, the Board concludes that a 
preponderance of the evidence is against the claim of 
entitlement to service connection for left carpal tunnel 
syndrome.  The benefit sought on appeal is accordingly 
denied.

Additionally, the Board is of the opinion that the veteran 
has met all requirements needed to establish secondary 
service connection for right carpal tunnel syndrome on the 
basis of aggravation.  The benefit sought on appeal is 
accordingly allowed to that extent.

Additional comment

With respect to the grant of service connection for tight 
carpal tunnel syndrome based on aggravation, Allen makes it 
clear that compensation may be granted only for additional 
disability resulting from the aggravation.  It is not the 
Board's responsibility to assign a disability rating for the 
right carpal tunnel syndrome.  The Board intimates no 
conclusion, legal or factual, as to that matter.


ORDER

Entitlement to an increased disability rating for service-
connected bilateral hearing loss is denied.

Service connection for left carpal tunnel syndrome is denied.

Service connection for right carpal tunnel syndrome based 
upon aggravation by a service-connected disability is 
granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


